IN 'I`HE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

TEXARKANA DIVISION
UNITED STATES OF AMERlCA )
)
v. ) CRIMINAL NO. 4:16CR40029-001
)
DEADRICK LAMAR TATUM )
Aka “Toda” )

FINAL ORDER OF FORFEITURE

On June 19, 2018, the Court entered a Preliminary Order of Forf`eiture in this case in
accordance With Fed.R.CriIn. P. 32.2(b). (Doc. 29). In the Preliminary Order of Forfeiture, Kel-
Tec, 9mm pistol, serial number AAOW61 Was forfeited to the United States pursuant to 18 U.S.C.
§§ 924(d) and 3665.

The United States was required to publish notice of this Order pursuant to Fed.R.Crim. P.
32.2(b)(6) and 18 U.S.C. § 982(b)(1), incorporating by reference 21 U.S.C. § 853(n)(l). On
December 18, 2018, an attorney for the United States filed a Notice of Proof of Publication,
showing that for 30 days, notice of the Court’s Preliminary Order of Forf`eiture was advertised on
Www.forfeiture.gov. Deadline for filing claims Was January 16, 2019. No third party claims
have been filed.

Pursuant to Fed. R. Crim. P. 32.2(b)(4), a Preliminary Order of Forfeiture becomes final
as to a defendant at sentencing

Accordingly it is hereby ORDERED, DECREED, AND ADJUDGED:

1. That based upon the guilty plea and the plea agreement of the parties, pursuant to Fed.
R. Crirn. P. 32.2(b)(4), the Preliminary Order of`Forfeiture entered on June 19, 2018 shall become

final at this time.

Page l of 2

IT IS SO ORDERED this /Z day of%,ad_%;;, 2019.

HONORABLE SUSAN O. HICKEY
UNITED STATES DISTRICT JUDGE

Page 2 of 2

